Title: Note on Post Office Accounts, 2 April 1768, to 3 January 1770
From: Franklin, Benjamin
To: 


April 2, 1768, to January 3, 1770
[The credit entries, running from April 2, 1768, to March 17, 1769, are of money received by Franklin and Foxcroft from American post offices. In round figures the receipts from James Parker in New York were £2,439, from Philadelphia £312, and from smaller places (Talbot Court House, presumably Talbot, Md.; Rhode Island, presumably Newport; and Annapolis) £73, a total of £2,824 sterling. The disproportion between Parker’s figures and the rest was doubtless due to his collecting, as comptroller, from numerous post offices outside New York. Boston and towns to the north of it, and those south of Maryland, appear to have remitted independently. A sampling of the receipts that are given in provincial currency as well as in sterling indicates that the exchange rate was most favorable in Pennsylvania and least so in New York: in the former it ranged between £169 and £167.5 to £100 sterling, and in the latter between £180 and £177.7.
The debit entries, running from April 2, 1768, to Jan. 3, 1770, are of payments from the Post Office to Franklin and Foxcroft: two years’ salary for each at £300 a year, Foxcroft’s traveling expenses in America in 1769 at a guinea a day and his outlays for “Jonas Greens Suit,” etc. The total of £1,861 left a balance due to the Post Office of £963.]
